On further consideration and consultation we have reached the conclusion that we were in error in holding that the question propounded to the jurors by appellant's counsel was too general. An answer thereto might have disclosed the attitude of some juror upon the subject inquired about that would have formed a basis for a challenge for cause; or, at least, would have enabled appellant to exercise his right of peremptory challenge more intelligently. Barnes v. State, 74 Tex.Crim. Rep., 168 S.W. Rep., 858; also see cases cited under Note 50, Vernon's C.C.P., p. 380.
It is also urged that we were in error in holding the evidence sufficient to sustain the conviction. Upon a closer analysis of it it must be conceded that it is not as satisfactory and convincing as it might be. It may not be the same upon another trial, if one is had. We make no further comment on it, as the case will be reversed on the other ground.
The motion for rehearing is granted; judgment of conviction is reversed, and the cause remanded for a new trial.
Reversed and remanded.